Citation Nr: 0520206	
Decision Date: 07/25/05    Archive Date: 08/03/05

DOCKET NO.  00-13 308	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for post-traumatic stress disorder (PTSD), prior 
to April 25, 2000.

2.  Entitlement to a disability rating in excess of 50 
percent for post-traumatic stress disorder (PTSD), from April 
25, 2000 to September 26, 2001.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel

INTRODUCTION

The appellant had active service from June 1966 to May 1968, 
including service in the Republic of Vietnam. He is the 
recipient of the Bronze Star Medal and the Purple Heart.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Winston-Salem, 
North Carolina, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

In a May 1998 rating decision, the RO denied service 
connection for post-traumatic stress disorder (PTSD) and 
bilateral hearing loss, and granted service connection for 
residuals of shell fragment wound (SFW) to the head, 
noncompensably rated effective from July 18, 1997. The 
veteran initiated appeals on all issues. 

In an April 1999 rating decision, the RO granted service 
connection for PTSD, evaluated as 30 percent disabling 
effective from September 8, 1997, and the veteran initiated 
an appeal on the initial rating. The veteran subsequently 
perfected appeals on the issues of initial ratings for PTSD 
and residuals of SFW to the head. 

A July 2000 rating action granted service connection for 
bilateral hearing loss, noncompensably rated, and the veteran 
filed a notice of disagreement with the initial rating. 
However, after issuance of a statement of the case, he 
withdrew the hearing loss claim in a December 2000 statement. 

The July 2000 rating action also increased the rating for 
residuals of SFW to the head to 10 percent effective from 
July 18, 1997. A December 2000 rating action increased the 
rating for PTSD from 30 to 50 percent, effective from 
November 27, 2000, later revised as effective from April 25, 
2000. Because the increase in evaluations does not represent 
the maximum ratings available for these disabilities, the 
veteran's claims remain in appellate status. AB v. Brown, 6 
Vet. App. 35 (1993); see also Norris v. West, 12 Vet. App. 
413, 420 (1999).

The issue of a higher initial rating for residuals of SFW to 
the head was last addressed in an August 2001 supplemental 
statement of the case. In September 2001, the veteran filed 
another VA Form 9 listing only the PTSD issue, and since 
then, only that issue has been addressed by the veteran and 
the RO. In a September 2002 videoconference hearing, the 
veteran confirmed that the sole issue on appeal was that of a 
higher rating for PTSD, and limited his testimony to that 
issue. It appears then the veteran has signaled his intention 
to withdraw the issue of a higher rating for SFW from 
appellate consideration and the Board will not address it 
herein.  In the event he wishes to pursue this issue, such 
should be brought to the attention of the RO.

In September 2002, the veteran was afforded a videoconference 
hearing before the undersigned Veterans Law Judge. A 
transcript of that hearing is of record. 

The case was remanded in November 2003 for further 
development. In October 2004, after the case was forwarded to 
the Board, the veteran submitted additional medical records 
relevant to the claim for PTSD, with a waiver of his right to 
have this evidence initially considered by the RO. This 
evidence will be considered in the decision below.


FINDINGS OF FACT

1.  All evidence and information necessary for equitable 
disposition of the issue have been obtained.

2.  The preponderance of the evidence shows that prior to 
April 25, 2000, the veteran's PTSD more closely approximated 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks; impairment due to reduced 
reliability and productivity, and difficulty in establishing 
and maintaining effective relationships was not shown. 

3.  The preponderance of the evidence shows that from April 
25, 2000, to September 26, 2001, the veteran's PTSD more 
closely approximated occupational and social impairment with 
reduced reliability and productivity, with difficulty in 
establishing and maintaining effective work and social 
relationships.

4.  The preponderance of the evidence shows that from May 17, 
2002, the veteran's PTSD more closely approximated 
occupational and social impairment with deficiencies in most 
areas, with inability to maintain effective relationships; 
total disability is not shown.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 30 percent 
for PTSD, prior to April 25, 2000, have not been met. 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.20, 
4.125, 4.126, 4.130, Diagnostic Code (DC) 9411 (2004).

2.  The criteria for an evaluation in excess of 50 percent, 
for PTSD, from April 25, 2000 to September 26, 2001, have not 
been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1, 4.20, 4.125, 4.126, 4.130, Diagnostic Code (DC) 9411 
(2004).

3.  Giving the benefit of the doubt to the veteran, the 
criteria for a 70 percent disability rating and no higher, 
for PTSD, from September 27, 2001, have been met. 38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.20, 4.125, 
4.126, 4.130, Diagnostic Code (DC) 9411 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), [codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)] and 
the regulations implementing the VCAA are applicable to the 
appellant's claims.

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim. They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim. As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. In 
addition, VA must also request that the appellant provide any 
evidence in the claimant's possession that pertains to the 
claim.

In this case, the veteran filed the original claim for 
service connection in 1997 prior to enactment of the VCAA. 
The Board notes that, in a recent precedent legal opinion, 
the VA General Counsel has held that the Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) does not apply to so-called "downstream" issues 
resulting from a notice of disagreement rather than an 
original claim for benefits. See VAOPGCPREC 8-2003 (December 
22, 2003). This would include the initial rating at issue in 
this appeal. Nevertheless, the RO provided the veteran with 
VCAA letters dated in March 2001, February 2003, and May 
2004, in compliance with the notice requirements of the VCAA 
and implementing regulations. The RO has readjudicated the 
claim after compliance with the notification requirements of 
the VCAA. In the Board's opinion, the RO properly processed 
the claim after complying with the notice requirements of the 
VCAA and the implementing regulations. Therefore, the Board 
is satisfied, as to the issue decided herein, that VA has 
complied with the notification requirements of the VCAA and 
the implementing regulations. See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).

The record also reflects that all identified records have 
been obtained. The case was remanded in November 2003 for 
additional development. Moreover, the veteran has been 
afforded appropriate VA examinations pertinent to the issue 
decided herein. Neither the veteran nor his representative 
has identified any outstanding evidence that could be 
obtained to substantiate the claim, and the Board is also 
unaware of any such outstanding evidence or information. 
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations. Accordingly, the Board is 
satisfied that no further action is required under the VCAA 
or the implementing regulations.

Accordingly, the Board will address the merits of the claim.

II.  Factual Background

In August 1997 the veteran filed a claim of entitlement to 
service connection for PTSD. In an April 1999 rating action, 
the RO granted service connection and assigned a 30 percent 
rating, effective from September 8, 1997, which was increased 
in December 2000 to a 50 percent rating effective from April 
25, 2000. The veteran contends that higher ratings are 
warranted.

The evidence reflects that the veteran has been followed 
through VA Mental Health Clinic (MHC) by the same VA staff 
psychiatrist who diagnosed him with PTSD in 1997, and also at 
the Vet Center for PTSD group and individual counseling. 

VA MHC progress notes from August to October 1997 reflect 
that the veteran reported depression and suicidal thoughts 
over the years since Vietnam, but without attempts. He had 
problems with his temper, but no history of violence over the 
years since service. There were no paranoid delusions, but he 
reported hypervigilance, distrust and socially isolative 
behavior, poor sleep, nightmares of war that had become 
sporadic, and intrusive war memories. He was reportedly 
emotionally distant from his family for years and had no 
close friends since the war. He was employed for over 17 
years in a job having little interaction with others. He 
avoided crowds, and preferred to stay at home. The veteran's 
spouse reported that the family relationship had improved 
since initiation of Zoloft in August 1997. The veteran had 
one gun loaded in a rack of several guns in his home, and did 
not want to unload it.

Mental status examination revealed the veteran was neat, 
oriented times three, cognitively intact, with good eye 
contact. Speech and affect were normal. He was mildly tense, 
with moderate dysphoria, constricted, and pleasant. Diagnosis 
was PTSD, dysthymia. His dose of Zoloft was noted as adequate 
at 50 mg every morning.

The veteran underwent VA psychiatric examination in January 
1998, with claims file review by the examiner. He reported 
nightmares one or two times a month. He had never been 
hospitalized for PTSD, and had been prescribed Zoloft over 
the past few months with some relief. He had done the same 
job for 17 years, and liked it. He had been married for 30 
years and got along fairly well with his family. 

On mental status examination the veteran was alert and able 
to answer questions and volunteer information. There were no 
loose associations or flight of ideas, no bizarre motor 
movements or delusions, hallucinations, ideas of reference or 
suspiciousness. He was oriented times three, and both remote 
and recent memory were good. Insight and judgment appeared 
adequate as was intellectual capacity. A diagnosis was 
deferred pending diagnostic psychological testing. 

On February 1998 MHC visit, the treating VA psychiatrist 
noted reported isolation, distrust of others, irritability, 
and depression much of the time. The veteran tended to 
minimize symptoms, then as his spouse said how things really 
were, he would admit they were as she stated. There was 
positive suicidal ideation. There was no homicidal ideation, 
paranoid delusions or hallucinations. Sleep was reported as 3 
- 4 hours a night, with nightmares and intrusive thoughts. 
The veteran kept one gun loaded in his bedroom and his wife 
was uneasy about this. Zoloft was increased to 75 mg every 
morning.

On referral by VA outpatient clinic for a March 1998 
Psychological Evaluation, the veteran reported never having 
sought previous counseling since service. He related a 
gradual decrease in his energy, hobbies, and interests. He 
reported mood variability, depression, suicidal ideation a 
couple of times a month without attempts. He continued to 
work effectively but noticed increasing lethargy and 
despondency when he was off work at home. He did not 
reminisce about combat or military experiences, and might 
reflect on past experiences twice a month. He could not 
recall the nature of dreams which had become infrequent. He 
denied flashback experiences related to combat events, and 
the examiner noted that he did not clearly describe a pattern 
of avoidance. He was currently taking antidepressant 
medication from October 1997, and believed it helped with his 
sleep and interpersonal relationships.

The examiner administered the Minnesota Multiphasic 
Personality Inventory-2, and Mississippi Scale for Combat-
Related PTSD evaluations. It was noted that the veteran 
presented with some symptoms of PTSD, but did not describe a 
clear and persistent avoidance of stimuli that might be 
associated with traumatic events. The examiner opined that 
due to the veteran's emphasis on prominence of depressive 
symptomatology, an appropriate diagnosis was depressive 
disorder, not otherwise specified (NOS).

April 1998 VA MHC progress note reported improvement in mood 
with less irritability. There were no suicidal or homicidal 
ideations, and no paranoid delusions. The veteran slept 
better and nightmares were lessened. Work was okay, and he 
was going to the PTSD group regularly. Mental status 
examination revealed good eye contact, no tremor, and normal 
speech. Affect was detached, and he was calm, pleasant and 
not clearly dysphoric, and constricted. He was oriented times 
three and cognitively intact.

A June 1998 RO rating decision denied service connection for 
PTSD.

In an August 1998 VA MHC note, the veteran's wife reported 
that he had spells of driving and suddenly not knowing where 
he was, and that at those time, his pupils were of a 
different size. It was reported that the veteran had a head 
injury in service, and again had head injury about 15 years 
prior in a motor vehicle accident, with brief loss of 
consciousness. He reported dizzy spells over the past few 
years. The veteran related suicidal ideation 1-3 times since 
he was last seen, without plan or intent. He had no paranoid 
delusions or hallucinations, and reported no alcohol or drug 
use. Sleep was 5-6 hours, with nightmares of Vietnam on and 
off, and intrusive memories. He reported his driving was 
sometimes impaired because of memories of Vietnam triggered 
by something he saw. He had been attending the Vet Center 
PTSD group. The veteran's wife reported that he was not 
taking his medication as instructed. 

On mental status examination he was noted as mildly dysphoric 
as compared to April 1998. The treating psychiatrist opined 
although VA had denied service connection for PTSD, the 
veteran clearly met all criteria for diagnosis of PTSD. 
Zoloft was continued at 75mg a day, and the veteran was not 
compliant.

A November 1998 MHC note reported improvement with the 
medications. There was reduced suicidal thought, no homicidal 
ideations or paranoid delusions, not many nightmares, and 
sleep of about six hours a night. Work was reported as okay 
although stressful, driving had improved, he was attending 
the PTSD group one to two times a month, and was not 
dysphoric or detached as compared to April 1998.

The veteran underwent VA examination in February 1999, with a 
battery of tests for PTSD. On mental status examination he 
was casually dressed and clean, adequately groomed and 
displayed no gross motor disturbance. Speech was clear, 
coherent, modulated, and dysthymic, and affect was 
constricted and consistent with speech content. Thought was 
logical and goal directed. He denied suicidal and homicidal 
ideation. There was no evidence of psychosis, paranoia, or 
intellectual insufficiency. Test results were valid and 
consistent with a diagnosis of PTSD, and it was noted that 
PTSD symptoms seemed to have impacted his social functioning 
primarily. He reported no impairment in functioning at work, 
had been attending a PTSD group for the past two years at the 
suggestion of his VA psychiatrist. 

In a March 1999 VA MHC note, the veteran reported a violent 
argument with his wife in December 1998, but that he was 
getting along with her since then. He denied depression and 
admitted to suicidal ideation 1-2 times since then, without 
intent. Sleep problems were reported. Work was reported as 
okay and the veteran was going to church and to the PTSD 
group regularly. The veteran's treating psychiatrist 
concluded that the current dose of Zoloft seemed adequate, 
and the December 1998 anger episode was due to missed doses 
of medication.

In an April 1999 rating decision, the RO granted service 
connection for post-traumatic stress disorder (PTSD) and 
assigned a 30 percent rating effective from September 8, 
1997, the date of claim. 

PTSD group and individual counseling notes from the Vet 
Center dated from December 1997, show that on intake in June 
1998, he had trouble sleeping, dreams about Vietnam, and 
problems with trusting people, especially the government. 
Individual counseling notes from June 1998 through July 1999 
show continued participation in PTSD group, working 
regularly, feeling okay, and getting along with his wife. 

In August 1999 Vet Center Individual note, the veteran 
reported taking an early retirement due to his ongoing health 
issues with his legs and sleep apnea, and reported otherwise 
doing okay. In November 1999, he reported treatment for sleep 
apnea, and problems with dreams, anger, crowds, and 
relationships. The counselor noted that the veteran appeared 
emotionally stable but had ongoing physical problems. 
December through June 2000 notes reflect complaints of 
continuing feet and knee problems. 

January 2000 VA MHC notes indicated that the veteran's 
current mental status was about the same as on April 1998. 
Impression was noted to be as before, and Zoloft 75mg was 
continued with return to clinic in 4-5 months. In March 2000, 
the veteran denied any recent suicidal ideation, aggression 
or homicidal ideation, and his wife felt he was doing better 
around people. Mental status evaluation was noted to be about 
the same as in April 1998. 

An April 2000 private psychological evaluation associated 
with the veteran's claim for Social Security Administration 
(SSA) benefits reflects that the veteran was casually 
dressed, with pleasant and calm demeanor, and reported a 
history of various conditions, including sleep apnea and 
PTSD. He felt insecure and anxious in public, and his wife 
has been supportive through his ordeal. He exhibited a good 
reality contact, and was alert and responsive during the 
evaluation process. Speech was clear with normal tempo. 
Thought process was goal-directed. He worried most of the 
time about his physical health, and had periods when he felt 
hopeless/helplessness and had no interest in anything. He 
denied any suicidal or homicidal ideas, and no delusions or 
thought disturbances were apparent.

He was well oriented except for the correct day of the month, 
recalled six digits forward and three backwards, and three of 
five common objects after five minutes. Regarding recent 
memory, the veteran reported that he was extremely forgetful 
and has trouble keeping track of things during the day. He 
indicated that he occasionally forgot what he is doing or 
where he is going. Remote memory was noted as adequate. 
Judgment and insight appeared to be adequate. Diagnostic 
impressions included adjustment disorder with mixed emotional 
features, PTSD, and history of sleep apnea. 

The psychologist concluded that the veteran appeared to be 
functioning in the average range of intelligence. He was able 
to understand and follow simple instructions, and his 
attention span was adequate to perform repetitive tasks. He 
was likely to experience significant problems relating to his 
fellow workers and supervisors due to anxiety and depression. 
Tolerance for stress and pressure associated with a work 
routine would significantly interfere with his work 
performance.

A May 2000 functional capacity assessment report associated 
with the SSA file also revealed that the veteran was able to 
understand and remember simple instructions, and would have 
difficulty with complex and detailed instructions. He could 
maintain the level of attention and concentration required to 
perform "SRRTS." He appeared capable of interacting 
appropriately with coworkers, and it was felt that he would 
have difficulty in a setting that had more than minimal 
interpersonal demands and in adapting to routine changes.

June 2000 VA MHC progress notes report variation in mood. 
There was no recent suicidal or homicidal ideation, no 
paranoia or hallucinations. He had occasional nightmares and 
intrusive memories of war. Sleep was broken at 5-6 hours a 
day on a CPAP machine. The veteran's wife complained of 
increased irritability. He was mostly around the house, did 
some fishing and went to PTSD group regularly. He was 
compliant with medications. Mental status examination was 
notes as comparable to April 1998. The veteran's Zoloft dose 
was adjusted up to 100 mg a day based on reports of increased 
irritability. 

On November 2000 VA examination with review of the claims 
file by the examiner, the veteran reported having a lot of 
problems with PTSD, including anxiety, isolation, 
irritability, suicidal and homicidal thoughts, 
hypervigilance, and thinking about Vietnam a lot. He reported 
decreased interest in doing things, and loss of friends. He 
was no longer working, and was on social security disability. 
He reported working for years and had done fairly well if he 
worked on his own, but finally got to where he could not 
stand to go in at all. His only activity was fishing by 
himself. He lived with his wife, stayed around the house, and 
did not do much.

Mental status examination revealed the veteran was neatly 
groomed and dressed, pleasant, cooperative and polite, not 
hostile or belligerent. He was not manipulative, negative or 
sarcastic. He tended to minimize his symptoms a little bit. 
Speech was clear and logical, with good grammar and 
vocabulary. Answers were goal-directed, with no flight of 
ideas, pressured speech, or loose associations. There were no 
hallucinations, delusions, paranoia, or ideas of reference. 
He had some suicidal and homicidal thoughts but no actions. 
Self-confidence was a bit low. He had nightmares, intrusive 
memories, startle reaction, and withdrawal. Affect was mild 
to moderate anxiety, with mild to moderate depression. 
Diagnosis was PTSD. GAF was 45.

In a December 2000 rating action, the RO increased the rating 
for PTSD from 30 to 50 percent, effective from November 27, 
2000, later revised to April 25, 2000 on the basis of the SSA 
evaluations.

Vet Center counseling notes from June 2000 to April 2001 
reveal problems with family issues and increased stress. 
March 2001 individual note shows complaints of depression due 
to family issues at home, but otherwise doing okay.

May 2001 VA MHC notes show that the veteran was doing fairly 
well until he lost his home a month prior, and was out of 
Zoloft for a few weeks at about the same time. Those two 
stressors increased depression, irritability, and thoughts 
about suicide 2-3 times a week. He denied being close to 
suicide or any plans, and did unload his gun and separated 
the shells from the gun. He reported feeling better since 
back on Zoloft and had no aggression toward persons, but 
sometimes would hit the door and kick the dog. He denied 
current homicidal ideation or intent, and tried to stay busy 
although he had decreased interest in activities. The 
treating psychiatrist noted that his decompensation seemed 
mainly to have been related to inadvertent discontinuance of 
medications plus acute stressors which had largely subsided. 

In July 2001 VA MHC, there was improvement when medication 
compliant. He was getting along with his family well, and 
sleep was improved. He denied suicidal and homicidal 
ideation. He was neatly dressed, affect was appropriate, and 
he was pleasant with good eye contact. Memory for remote and 
recent events was grossly intact. Speech and thought 
processes were goal directed, and productive. There was no 
evidence of looseness of association, no psychosis, 
delusions. Judgment was intact, and insight good.

When seen in September 2001 VA Mental Health clinic, the 
veteran reported increased depression and irritability, and 
anger because of terrorist attacks in the USA. The veteran's 
medications were adjusted by adding another agent to Zoloft. 
In November 2001 VA MHC note, the veteran was doing better 
and his wife agreed. His mood was down at times, he had no 
suicidal or homicidal ideation, and temper was under control 
with no paranoia, hallucinations. He reported not too many 
nightmares lately, and intrusive memories of war off and on. 
Sleep was 7-8 hours in all, and he was driving safely and 
doing better. His wife related that he helped more at home 
and in church, and was less angry while driving. Mental 
status examination as compared to May 2001 was noted as less 
calm, no tremor. The psychiatrist noted there was a good 
response to addition of low dose Buspar.

Vet Center counseling notes from April 2001 reflect that in 
May 2001, the veteran was reportedly getting along better 
with his wife. However, in July 2001 it was noted that he was 
having problems with illness of family members and his own 
physical conditions. In November 2001, the veteran reported 
going to church 2-3 times a week, but that activity was 
limited by his knee disability. He reported seeing his VA 
psychiatrist 2-3 weeks prior and having his medications 
adjusted, and that he was feeling somewhat better. 

February 2002 VA mental health outpatient note reflects the 
veteran was doing pretty fair, depressed on and off, with no 
suicidal or homicidal ideation or temper, and generally okay. 
Sleep was 5-6 hours a night, without many nightmares. He had 
been going to group therapy, fishing, and was compliant with 
medications. Mental status evaluation as compared to November 
2001 was noted as same, with no tremor, and impression was as 
before. The veteran was advised to add a second dose of 
medication in the evening for sleep.

In a May 2002 statement, the veteran asserted that his memory 
was getting worse and he was still having angry outbursts 
with his family, and having suicidal thoughts. He maintained 
that his PTSD was not stable, but had worsened. 

A May 2002 VA MHC reveals that the veteran requested to be 
seen as a walk-in sooner than scheduled. He reported 
increased depression and decreased interest in his hobbies. 
He endorsed irritability, denied aggression and homicidal 
ideation, although his wife reported fear of being hit, and 
at times while driving he would threaten to drive off the 
mountain and kill them both. He admitted suicidal ideation 
about 2-3 times a week without plan. He denied paranoid 
delusions but had general distrust of others. He was having 
nightmares of Vietnam 2-3 times a week, and intrusive 
memories at times. It was noted that his mental status 
compared to that of May 2001 was slightly more dysphoric, and 
medication dosage was increased.

In a June 2002 Addendum to the May 2002 VA MHC note, the 
treating psychiatrist noted that the veteran had long term 
symptoms of PTSD and chronic depression secondary to PTSD. 
When he was employed, he was able to function only because 
his work involved little interaction with others, and he 
always tended to minimize his symptoms. It was noted that he 
was at the point where his PTSD symptoms rendered him 
incapable of further gainful employment. The veteran also 
underwent right total knee replacement surgery in June 2002.

In a September 2002 videoconference hearing before the 
undersigned, the veteran and his representative contended 
that a higher initial rating was warranted for PTSD, and he 
should currently be rated as 100 percent disabled. He 
testified to the effect that his disability has worsened over 
the past 2 or 3 years, and stayed at that level all along. He 
had no outside interests such as hunting which he used to do. 
He complained of inability to sleep more than four hours at 
night, that he went to church on Sundays and Wednesdays and 
sat in the back to avoid contact with people, and that he 
kept a loaded gun around. He reported thoughts in the past 
about harming himself, and stated that he just liked to keep 
the gun loaded. He testified that he retired because of 
stress and physical problems. On questioning by the 
undersigned, he indicated that he was a lot better on his 
medications. He endorsed anger in heavy traffic, and that his 
doctor recommended he try to be more active, but he found 
this difficult to do.

January 2003 VA mental health outpatient note reflects that 
the veteran was doing fairly well. His wife reported that he 
has been talking a lot more of Vietnam lately, and the 
veteran admitted to suicidal ideas at times without plan or 
intent. It was reported that about two months prior he 
threatened to kill himself and left with a gun in his truck, 
but the veteran does not recall any thoughts of shooting 
himself at that time. His wife reported that while driving he 
may make a statement about driving off the road and killing 
them both. Nightmares were noted as not too often, but he had 
intrusive thoughts and irritability. He denied homicidal 
thoughts or paranoia, although he heard his name called at 
times when no one is there. The treating psychiatrist 
suggested an increase in Zoloft and the veteran was willing, 
but his wife felt that he was taking enough medications for 
now.

The veteran was seen as a walk in appointment in May 2003. He 
reported he was not doing well because of stress from the 
Iraq war and remodeling their trailer. He reported 
frustration and anger, losing his temper with his wife most 
days, and road rage but was not physically aggressive. There 
were increased depression and suicidal ideation, and he was 
close to getting his gun 2-3 weeks prior when he had been 
watching TV a lot about the war in Iraq. He had intrusive 
thoughts most days, and nightmares about once a month. For 
about a month, he would shave or take a bath every 2-3 days, 
whereas ordinarily he would bathe daily, but was doing 
better. His memory was getting worse, and he was attending 
PTSD group less. Mental status examination noted fair eye 
contact, and normal speech. Affect was mildly tense, pleasant 
but aloof, as usual. He was moderately dysphoric and somewhat 
blunted. The veteran's medication was adjusted by addition of 
another medication for severe anxiety and agitation. 

On July 2003 VA psychiatry consult, the examiner noted review 
of the claims file and records. The examiner indicated that 
there was no history of psychiatric hospitalizations, but the 
veteran was being treated by a VA psychiatrist every three 
months, and also attended weekly PTSD individual and group 
therapy. It was noted that the veteran appeared stable on 
Zoloft 100mg although he continued to have suicidal and 
homicidal ideation with or without intent. However, in the 
wake of September 2001 terrorist attacks, his condition had 
deteriorated significantly. He reported an increase in 
frequency of nightmares, depression, and withdrawal, along 
with road rage. He spent less time in the woods walking 
because of flashbacks to Vietnam due to similar terrain. He 
avoided going out as much as possible. His symptoms were 
noted to decrease somewhat until the recent Iraq war and 
media coverage, which increased the veteran's stress. Two 
months before the appointment, the veteran became extremely 
agitated at home and left with a loaded gun in his truck 
threatening to kill himself. He admitted to forgetting to 
take his medication frequently and refusing his wife's help. 
The veteran's wife reported that recently he refused to take 
a bath or shave, and his agitation persisted. Two or three 
times a month he talked of suicide, but with no attempts. The 
examiner concluded that in spite of treatment, the veteran's 
baseline level of functioning had deteriorated. He spent most 
of his time maintaining and remodeling his wife's trailer, 
and his usual leisure activities had decreased. His overall 
psychosocial adjustment had deteriorated.

On mental status examination the veteran was neatly attired, 
well groomed, and appeared his stated age. He was oriented 
times three, mood was depressed and somewhat sullen. He was 
calm and cooperative. Affect was appropriate to mood and 
thought disorganization. Thinking was well organized with no 
evidence of thought disorganization, and no delusions, 
auditory or visual hallucinations. The veteran denied any 
current suicidal or homicidal ideation. Cognitive functioning 
was grossly intact. Diagnosis was PTSD with a GAF of 35. The 
veteran was noted as having major impairment in family 
relations, and mood, and in social and industrial 
adaptability. 

An October 2003 VA MHC note and February 2004 Addendum 
reflect that the veteran did not feel like doing anything, 
and may go a week without bathing. He denied suicidal 
ideation, and had not been aggressive or threatening but 
continued to hint at his consideration of suicide several 
times a month. He admitted that he forgot to take his 
medications. Mental status examination reflected he was neat 
with good eye contact. Affect was mildly tense, pleasant and 
distant as usual. Mild to moderate dysphoria was shown, and 
he showed little emotion. The psychiatrist noted that the 
main problem was that the veteran was not taking his 
medications as prescribed. 

In April 2004 VA MHC note, the veteran was noted as compliant 
with medications, with temper in much better control. There 
were no recent suicidal ideas. The veteran bathed more often, 
and slept better, with better medication compliance via a 
pill planner. One of his medications had been discontinued, 
and he reported he was doing "pretty good." A VA MHC note 
in July 2004 reported his mental status examination was same 
as in February 2004, with continued medication compliance and 
improvement.

III.  Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2004). The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations. 
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2004).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3.

Where the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability is at issue, as in the present case, separate 
ratings can be assigned for separate periods of time based on 
the facts found-a practice known as "staged" ratings. See 
Fenderson v. West, 12 Vet. App. 119 (1999).

PTSD is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 
9411, which provides that a 30 percent rating is warranted 
for occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). 

A 50 percent rating is warranted for PTSD productive of 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411. 

A 70 percent evaluation requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals that 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.  

Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name 
warrants a 100 percent rating.  38 C.F.R. § 4.130, Diagnostic 
Code 9411.  

In assessing the evidence of record, it is important to note 
that the global assessment of functioning (GAF) score is 
based on a scale reflecting the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness." Richard v. Brown, 9 Vet. App. 266, 
267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS, 4th ed. (DSM-IV) at 32).

A score of 31 to 40 is indicated when there is, "Some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) OR major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood." A score of 41-50 is 
assigned where there are, "Serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
OR any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job)." Id.


IV.  Analysis

Service connection was granted for PTSD in an August 1997 VA 
rating decision, and a 30 percent rating assigned effective 
from September 8, 1997. The rating was increased to 50 
percent, effective from November 27, 2000, later revised as 
effective from April 25, 2000.

Preliminarily, the Board notes that the veteran presents with 
a complex disability picture. He has asserted intermittent 
suicidal ideation over the years since service in Vietnam. In 
February 1999, the VA examiner noted that the veteran 
reported no impairment in occupational functioning at work, 
and that his disability seems to have primarily impacted his 
social functioning. 

In this regard, the Board observes that when evaluating a 
mental disorder, the rating agency shall consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission. The rating agency 
shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment, 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination. When 
evaluating the level of disability from a mental disorder, 
the rating agency will consider the extent of social 
impairment, but shall not assign an evaluation solely on the 
basis of social impairment. 38 C.F.R. § 4.126.

During this appeal, the veteran was provided examinations to 
ascertain the severity of his PTSD in January 1998, March 
1998, February 1999, SSA psychological evaluation in April 
2000, May 2000, November 2000, and July 2003. He was 
consistently found to be appropriately dressed and groomed. 
Although his affect and mood were found to be both 
appropriate and constricted or depressed in some instances, 
he was consistently described as alert and oriented times 
three, his speech and thought processes were clear, 
organized, goal directed, logical, and coherent, with no 
loose associations or flights of ideas. He had no bizarre 
motor movements, delusions, hallucinations or delusions, and 
both remote and recent memory were noted as good until April 
2000 SSA examination when he asserted defects in his recent 
memory. The veteran's early retirement in August 1999 has not 
been shown to be due solely to his PTSD disability. 

Evidence prior to April 2000, shows the veteran maintained 
long-term employment of many years until early retirement in 
August 1999, and a marriage of over two decades. Increased 
symptoms in August 1998, December 1998, and May 2001, appear 
to be the result of noncompliance with medications. Although 
he asserts suicidal ideation over the years since Vietnam, he 
denied suicidal ideation on several occasions, see e.g. 
February 1999 VA examination, January 2000 and March 2000 VA 
MHC notes, and April 2000 SSA psychological evaluation. The 
preponderance of the evidence before April 2000 does not 
reflect symptoms such as flattened affect, stereotyped 
speech, panic attacks more than once a week, impairment of 
short and long-term memory, difficulty in understanding 
complex commands, and difficulty in establishing and 
maintaining effective work and social relationships for 
assignment of a 50 percent rating, or higher.

Evidence from April 25, 2000 (SSA psychological evaluation), 
to September 26, 2001, does not support an evaluation higher 
than 50 percent. During this period, the veteran showed such 
deficiencies as anxiety, startle response, flashbacks, 
nightmares, hypervigilance, social isolation, irritability, 
sleep deprivation, mood swings, and impaired anger 
management. Thus, as supported by the evidence of record, the 
veteran's symptoms of PTSD more nearly approximate the level 
of impairment associated with a 50 percent evaluation. A 
higher evaluation is not warranted. Although suicidal 
ideation was again noted, a November 2000 VA examination 
found mild to moderate anxiety and mild to moderate 
depression, with a GAF of 45, denoting only serious symptoms. 
Additionally, the veteran was found during this period to be 
neatly groomed and dressed, pleasant, cooperative and polite, 
speech was clear and logical, with good grammar and 
vocabulary. Answers were goal-directed, with no flight of 
ideas, pressured speech, or loose associations. Also, a July 
2001 MHC note showed improved disability, no suicidal or 
homicidal ideation, and his affect was noted as appropriate. 
Thus, the evidence of record does not support a higher 70 
percent rating since occupational and social impairment with 
deficiencies in most areas, or inability to establish and 
maintain effective relationships, are not shown.

Beginning in September 27, 2001, after the terrorist attacks, 
the veteran's medications were increased. A second drug was 
added to his medication regimen in February 2002, and in May 
2002 he sought a walk in appointment at VA MHC due to 
increased depression and suicidal ideation, managed with an 
increased drug regimen. A July 2003 psychiatry consult noted 
a GAF of 35, denoting major impairment. Despite reports of 
intermittent improvement, the evidence reflects a disability 
picture that more closely approximates occupational and 
social impairment with deficiencies in most areas, for 
assignment of a 70 percent rating.

A higher evaluation is not warranted. Although the veteran's 
wife reported his neglect of personal hygiene and refusal to 
bathe for a week, his treating psychiatrist opined in an 
October 2003 MHC note, that the veteran's main problem was 
noncompliance with his medication regimen. Recent 2004 MHC 
notes also reflect withdrawal of one of his medications due 
to improvement, and even the veteran's wife, who is 
reportedly a nurse and very involved in his care, believed he 
was doing better. He was able to drive, and was compliant 
with medications. The veteran has not been shown to have 
gross impairment in thought processes or communication, 
persistent delusions or hallucinations, intermittent 
inability to maintain minimal personal hygiene, 
disorientation to time or place, memory loss for names of 
close relatives, own occupation, or own name, as required for 
a 100 percent rating.

The Board has considered whether the case should be referred 
to the Director of the Compensation and Pension Service for 
extra-schedular consideration. The record does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards." 38 C.F.R. § 3.321(b)(1). In this regard, 
the Board finds that there has been no showing by the veteran 
that the service- connected disorder has resulted in marked 
interference with employment since he is retired, or has 
necessitated in frequent periods of hospitalization. In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of the extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met. See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218 (1995).


ORDER

Entitlement to an initial rating for PTSD in excess of 30 
percent for the period prior to April 25, 2000, and higher 
than 50 percent from April 25, 2000 to September 26, 2001, is 
denied.

Entitlement to a disability rating of 70 percent, for PTSD, 
from September 27, 2001, is granted, subject to the law and 
regulations governing the award and commencement of 
compensation benefits.



	                        
____________________________________________
	N. R. Robin
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


